Filed 9/24/20 P. v. Solorzano CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                     B301661

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. VA142139)
        v.

ADRIAN SOLORZANO,

        Defendant and Appellant.



      APPEAL from the judgment of the Superior Court of Los
Angeles County, John A. Torribio, Judge. Affirmed.
      Christine M. Aros, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., and Michael
Katz, Deputy Attorneys General, for Plaintiff and Respondent.
                    ______________________
       Adrian Solorzano was convicted of attempted murder and
shooting at an occupied vehicle, which the jury found were
committed for the benefit of a criminal street gang. Solarzano
appeals the gang finding, contending insufficient evidence
established that criminal conduct was one of his gang’s primary
activities. We affirm.
                          BACKGROUND
       On May 22, 2016, Solorzano, accompanied by Luis Uribe
and a person known as “Boogie,” all members of the street gang
“Quiet Village,” fired several shots at Eliodoro Casteneda while
he was in his car, wounding him.
       At trial, Uribe testified that during his four years in the
gang he saw frequent fights between Quiet Village members and
gang rivals, sometimes involving guns.
       Los Angeles County Sheriff’s Detective Edgar Romo,
testifying as a gang expert, stated he had participated in
numerous gang investigations in Quiet Village territory and had
consulted with other detectives concerning the gang. He was
personally familiar with three prior robberies by Quiet Village
members in 2010 to 2011 and 2015 to 2016, remembered three
cases involving illegal possession of a firearm by a Quiet Village
member, and had personally investigated a prior assault with a
deadly weapon committed by Solorzano and Uribe. Detective
Romo also recalled two drug sales cases involving the gang.
Romo concluded that Quiet Village’s primary activities included
illegal possession of firearms, assaults with deadly weapons,
robberies, and drug sales.
       A jury convicted Solarzano of premeditated attempted
murder and shooting at an occupied motor vehicle, found that he
personally discharged a firearm in commission of the crimes,




                                 2
causing great bodily injury, and found the crimes were committed
for the benefit of, or in association with, a criminal street gang.
The court sentenced Solarzano to prison for 55 years to life.
                            DISCUSSION
       Solorzano contends no evidence supported the jury’s finding
that Quiet Village was a criminal street gang, because no
evidence established that criminal conduct was one of its primary
activities. We disagree.
       Penal Code section 186.22, subdivision (b), provides a
sentence enhancement for anyone convicted of a felony
“committed for the benefit of, at the direction of, or in association
with any criminal street gang, with the specific intent to promote,
further, or assist in any criminal conduct by gang members.”
Subdivision (f) of section 186.22 defines “criminal street gang” as
“any ongoing organization, association, or group of three or more
persons” that has “as one of its primary activities the commission
of one or more” of 28 criminal acts listed in subdivision (e).
Subdivision (e) lists numerous crimes, including murder, robbery,
assault with a deadly weapon or by means likely to produce great
bodily injury, prohibited possession of a firearm, discharging a
firearm from a moving vehicle, shooting at an occupied motor
vehicle, and drug sales. (§ 186.22, subd. (e).)
       “The phrase ‘primary activities,’ as used in the gang
statute, implies that the commission of one or more of the
statutorily enumerated crimes is one of the group’s ‘chief’ or
‘principal’ occupations. [Citation.] That definition would
necessarily exclude the occasional commission of those crimes by
the group’s members.” (People v. Sengpadychith (2001) 26
Cal.4th 316, 323 (Sengpadychith).) Both past conduct and the
circumstances of the charged offense are relevant to establish a




                                 3
group’s primary activities. (Ibid.) “Sufficient proof of the gang’s
primary activities might consist of evidence that the group’s
members consistently and repeatedly have committed” one or
more of the enumerated crimes. (Id. at p. 324.) For example, in
People v. Vy (2004) 122 Cal.App.4th 1209, the court held that
three serious, violent crimes over a period of less than three
months constituted sufficient evidence of a gang’s primary
activities. (Id. at p. 1222, disapproved on other grounds in People
v. Sanchez (2016) 63 Cal.4th 665, 686, fn. 13.)
       “Also sufficient might be expert testimony, as occurred in
[People v. Gardeley (1996)] 14 Cal.4th 605,” where “a police gang
expert testified that the gang of which defendant Gardeley had
for nine years been a member was primarily engaged in the sale
of narcotics and witness intimidation, both statutorily
enumerated felonies.” (Sengpadychith, supra, 26 Cal.4th at p.
324.) Such an expert lays a proper foundation for the testimony
by establishing his or her opinion is based on “conversations with
the defendants and with other [gang] members, . . . personal
investigations of hundreds of crimes committed by gang
members, as well as information from . . . colleagues and various
law enforcement agencies.” (In re Alexander L. (2007) 149
Cal.App.4th 605, 613.)
       We review the entire record in the light most favorable to
the judgment to decide whether the record discloses substantial
evidence—evidence that is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the gang
allegation true beyond a reasonable doubt. (People v. Ceja (1993)
4 Cal.4th 1134, 1138.)
       Here, Detective Romo testified that he had conducted
several investigations of Quiet Village crimes over the last




                                 4
several years —assaults with weapons, robberies, and illegal
possession of guns—and that fellow officers had told him of more
crimes committed by the gang. From this experience, Romo came
to the opinion that crime was one of Quiet Village’s primary
activities. In addition, Uribe, a Quiet Village member, testified
that the gang frequently engaged in fights, some of which
involved guns.
       A reasonable jury could infer from this evidence that the
gang consistently and repeatedly engaged in assaults and other
crimes enumerated in Penal Code section 186.22.
       Solarzano argues no substantial evidence demonstrated
that Quiet Village members consistently and repeatedly engaged
in criminal conduct, because two convictions, and a few arrests
and/or investigations over a six-year period by a group of 30 to 40
persons fails to establish that the group’s members consistently
and repeatedly engage in proscribed criminal conduct. Solarzano
argues that Detective Romo described only occasional criminal
offenses, and Uribe described only frequent “fights” that
sometimes involved guns, and it is unclear whether or how often
those fights involved crimes enumerated in the gang statute. We
disagree.
       Detective Romo specifically testified as to Quiet Village’s
primary activities, basing his testimony on his years dealing with
the gang, including investigations, personal conversations with
gang members, and review of police reports. He recalled three
prior robberies committed by Quiet Village members in
2010/2011 and 2015/2016, remembered three cases involving
illegal possession of a firearm by Quiet Village members, and had
personally investigated a prior assault with a deadly weapon
committed by Solorzano and Uribe. Detective Romo also recalled




                                 5
two drug sales cases involving the gang. Uribe described
frequent fights, sometimes involving weapons. (Although any
individual gang “fight” could conceivably fail to qualify as an
assault by means likely to produce great bodily injury, as Penal
Code section 186.22 requires, Uribe’s description of frequent
fights, some involving guns, suggested the fights were serious
affairs that were likely to result in great bodily injury.)
       Taken alone, the five crimes mentioned by Detective Romo
from 2011 to 2016 arguably might suggest that Quiet Village’s
crimes were only occasional. But that testimony combined with
Uribe’s described a group of persons with a predilection for
serious fights, fondness of weapons, and little aversion to crime.
The tenor of the group and its history of repeated crimes
reasonably implied that the group engaged in crime not merely
on occasion, but as a matter of primary purpose.
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED




                                          CHANEY, J.

We concur:



                                                         *
             ROTHSCHILD, P. J.            SINANIAN, J.


      *
      Judge of the Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.



                                 6